Per Curiam. This claim arose out of a robbery and assault in the parking lot of the "Granery” a dance hall in Edwards-ville, Illinois. The claimant, Mark B. Jennings, seeks compensation pursuant to provisions of the Crime Victims Compensation Act hereafter referred to as "The Act.” Ill. Rev. Stats., 1973 Ch. 70 §71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was injured in his attempt to come to the assistance of an individual who was being robbed and assaulted. Injuries resulting from such conduct is compensable under Section 72d (2) of the Act, when the assistance is to help an individual against whom a crime of violence is being perpetrated. Assault is defined by Section 72(c) of the Act as a Crime of Violence. 2. That the assistance of the claimant was conduct of a reasonable man under the circumstances. 3. That said crime was promptly reported to the Sheriff of Madison County and claimant has at all times fully cooperated with law enforcement officials. 4. That the assailants have not been apprehended, which fact has no bearing on the eligibility of the claimant for recovery under the Act. (Ill. Rev. Stat. 1973, Ch. 70, par. 77(a).) 5. Claimant has no knowledge of the indentity of the assailant and the assailant was not a relative or member of claimant’s household. 6. The injury sustained by the claimant was not attributable either to his wrongful act or provocation on his part. 7. Claimant has suffered damages in excess of $500 compensible by Section 74 of the Act, ro wit: Hospital, surgical and doctor bills for repair of fracture of the right mandible. Hospital & Surgical ................................ $505.40 Physician.......................................... 405.00 Total Compensable Medical Expenses................................... $910.40 8. Claimant has received no benefits or other compensation as a result of this injury. 9. Claimant was employed for 22 days prior to the incident but never returned to his employment after the incident and has lost no pay as a consequence. 10. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim, therefore, compensable thereunder. It Is Hereby Ordered that the sum of $910.40 (Nine Hundred Ten Dollars And Forty Cents) be awarded Mark B. Jennings as a "good Samaritan” under the applicable provisions of the Act.